Exhibit 10.28 RESEARCH AND LICENSE AGREEMENT Made in Jerusalem this 6 day of April 2011 (the " Effective Date "), by and between: YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM, LTD. , of Hi Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem 91390, Israel (“ Yissum ”) of the one part; and IMMUNE PHARMACEUTICALS LTD . , of 8 Shaul Hamelech Blvd., Amot Mishpat Building, Suite 294, Tel Aviv, 64732; (the “ Company "), of the second part; (Yissum and the Company, collectively, may be referred to as the " Parties "). WHEREAS: the rights and title to all inventions and research results of scientists of the University (as defined below) vest solely with Yissum; and WHEREAS: the Company has represented to Yissum that the Company's management is experienced in the development of products similar to those to be based on the inventions and research that are the subject of this Agreement; and that, either by itself or through third parties, it has the financial capacity and the strategic commitment to facilitate the development, production, marketing and distribution of products; and WHEREAS: the Company wishes to obtain a license from Yissum for the development and commercialization of certain inventions and research results of Yissum; and WHEREAS: Yissum agrees to grant the Company such a license, all in accordance with the terms and conditions of this Agreement. NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS: 1. Interpretation and Definitions The preamble and appendices annexed to this Agreement constitute an integral part hereof and shall be read jointly with its terms and conditions. In this Agreement, unless otherwise required or indicated by the context, the singular shall include the plural and vice-versa , the masculine gender shall include the female gender, and the use of the word "or" shall mean "and/or". The headings of the sections in this Agreement are for the sake of convenience only and shall not serve in the interpretation of the Agreement. In this Agreement, the following capitalized terms shall have the meanings appearing alongside them, unless provided otherwise: “ Affiliate ” shall mean any person, organization or other legal entity which controls, or is controlled by, or is under common control with, the Company. Control shall mean the holding of fifty percent (50%) or more of (i) the issued share capital or (ii) the voting rights or (iii) the right to elect or appoint directors. “ Development Plan ” shall mean the written plan and timetable, and any amendments thereof, produced by the Company, which sets forth how the Company intends to develop, manufacture, market and sell Products arising from the Licensed Technology, as more fully described in Section 5 of this Agreement. “ Development Results ” shall mean the results of activities carried out by the Company or by third parties at the direction of the Company (other than Research conducted by the Researcher) pursuant to the Development Plan, including any invention, patent or patent application, product, material, method, process, technique, know-how, data, information or other result which do not form part of the Licensed Technology, discovered in the course of or arising from the performance of the Company’s development work pursuant to section5, below, including any regulatory filing filed, or approval obtained, by the Company, an Affiliate or Sublicensee in respect of the Products, as well as any information, material, results, devices and know-how arising therefrom. " Field " shall mean the use of the antibody nanoparticle conjugates for the targeted delivery of active agents conjugated to antibodies, administered via intravenous, subcutaneous or intramuscular routes. For the avoidance of doubt, the Field does not include oral, topical (dermal and transdermal) or pulmonary delivery. “First Commercial Sale ” shall mean the first sale of a Product by the Company, an Affiliate or a Sublicensee after receipt of all governmental and other regulatory approvals required to market and sell the Product have been obtained in the country in which such Product is sold. Sales for purposes of testing the Product and samples in reasonable quantities purposes shall not be deemed a First Commercial Sale. “ Know-How ” shall mean any information, ancillary materials, results, devices and/or know-how developed by the Researcher directly related to nanoparticles conjugated to antibodies for intravenous, subcutaneous or intramuscular targeted delivery of active agents, but not appearing in the Licensed Patents, prior the execution of this Agreement, belonging to Yissum and listed and/or described generally in Appendix A , as may be updated by the Parties in writing from time to time, as applicable. “ Licensed Patents ” shall mean the PCT patent application WO 2007/034479, and national phase applications based on it entitled: Nanoparticles for Targeted Delivery of Active Agents (Yissum’s Ref no.: 2990) and all patent applications or registered patents, any patent application that claims priority therefrom; all divisions, continuations, continuations-in-part, re-examinations, reissues, substitutions, or extensions, including European Supplementary Protection Certificates (“SPCs”), and any and all patents issuing from, and inventions, methods, processes, and other patentable subject matter disclosed or claimed in, any and all of the foregoing, all to be listed on Appendix A , as may be updated by the Parties in writing from time to time, as applicable. “ Licensed Technology ” shall mean the Know-How, the Licensed Patents and the Research Results. " Minimum Projects " shall mean a total of at least one (1) or two (2) projects a year during the Research Period, to be determined by the Company and the Researcher in the Research Program. " Net Sales " shall mean (a) the gross sales price invoiced for sales, leases or other transfers of Products by the Company, an Affiliate or Sublicensee to a third party who will be an end user of the Products; or (b) the fair market value of non-monetary consideration received in connection with such sales, leases or transfers; after deduction of: (i) all commercially reasonable trade, quantity, or cash discounts and credits by reason of rejection, return, price adjustment, rebates, recalls and unaffiliated third party agents' commissions; (ii) commercially reasonable quantities of samples used for promotional purposes, clinical trials purposes and/or compassion clinical experiments; and (iii) sales taxes, (including VAT, customs, duties or other governmental charges levied on the production, sale, transportation, import or export, delivery or use of a Product, but specifically excluding income tax); provided that such deductions shall be directly related to the sale of Products that were awarded within the regular running of the business of the Company, Affiliate or Sublicensee. For the sake of clarity, any payment or rebate received by the Company, Affiliate or Sublicensee from any governmental agency directly in relation to sales shall be considered as Net Sales. In the event of sales made through a distributor or marketing agent, the sales made by such distributors or marketing agent shall be deemed gross sales of the Company for the purposes of this Agreement and amounts paid by the Company to such distributor or marketing agent as commissions or marketing fees for such sales shall be deducted from such gross sales, provided that such deductions shall not exceed fifteen percent (15%) of the gross sales price of the Products. In the event of sales or deductions not made at "arms length", then for the purpose of calculation of Royalties (as defined below) to Yissum, Net Sales shall be calculated in accordance with arms length prices for sale of Products to end users and arm’s length deductions, to be determined by the current market conditions, or in the absence of such conditions, according to the assessment of a independent appraiser to be selected by the Parties. “ Product ” shall mean any product, product component, production supplement, process or service (a) that comprises, contains, incorporates or developed using the Licensed Technology or the Development Results or any part thereof , or that uses the Licensed Technology or the Development Results as a basis for subsequent modifications that are standard in drug development including, without limitation, the construction of pro-drugs, and modified compounds based on the Licensed Technology that work essentially in a physiologically analogous manner to the Licensed Technology; or (b) that, but for the License granted in this Agreement, would infringe any Valid Claim of a Licensed Patent. “ Research ” shall mean the research to be conducted by or under the supervision of the Researcher pursuant to the Research Program. “ Research Period ” shall mean the period of three (3) years commencing on the Effective Date, or as otherwise agreed in writing between the Parties. “ Research Program ” shall mean the program to be arrived by the Researcher and Company, under which the Research shall carried out and conducted by the Researcher, as per Appendix B
